JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for a published opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order of September n17, 2001 be affirmed. The district court’s order is final and appealable. See Gates v. Rowland, 39 F.3d 1439, 1450 (9th Cir.1994) (order awarding attorney’s fees for work performed after the entry of consent decree is appealable); cf. Crowley v. Shultz, 704 F.2d 1269, 1271-72 (D.C.Cir.1983) (order fixing attorney’s fees after a final judgment is appealable). The district court correctly concluded that the appellant cannot receive attorney’s fees pursuant to the Consent Decree. See United States v. ITT Continental Baking Co., 420 U.S. 223, 236-37, 95 S.Ct. 926, 43 L.Ed.2d 148 (1975) (Consent Decree interpreted as contract); NRM Corp. v. Hercules Inc., 758 F.2d 676, 681 (D.C.Cir.1985) (plain meaning of contract controls interpretation).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.